Case 20-21593-jrs   Doc 26    Filed 12/16/20 Entered 12/16/20 12:27:42     Desc Main
                              Document      Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT

                             NORTHERN DISTRICT OF GEORGIA



            GLENN M CHAEL HEAGERTY, j

                              sp Way                   Case No: 20-'

            Cumming, GA 30040                          Chapter 13

            xxx-xx-1077                                             Pod
                                                                          46'4 8alik
            Debtor(s)                                                           ce:14 Co
                                                                    Dec ,
                               CERTIFICATE OF SERVIC                           202o

             do hereby certify that a true and correct copy of the De to

      13 Plan has been served upon all entities, except Debtor, listed in the Mailing

               aintained by the Clerk of Court by placing a copy of same

               I proper postage affixed thereto in envelopes addressed as shown in

        e Mailing Matirx(attached hereto as Exhibit A.


            r his 16th day of December, 2020.




                                                 Glenn Heagerty
                                                 Debtor, Pro Se
                                                 2890 Willow Wisp Way
                                                 Cumming, GA 30040
                                                 Telephone: (470) 902-1000
                                                 Email: gascfcl6sc0149a@ma         COM
Case 20-21593-jrs   Doc 26   Filed 12/16/20 Entered 12/16/20 12:27:42   Desc Main
                             Document      Page 2 of 4
             Case 20-21593-jrs               Doc 26        Filed 12/16/20 Entered 12/16/20 12:27:42                   Desc Main
                                                           Document      Page 3 of 4
                                                      AM1P                                                      t LLC
                                                      Loss       Lion Dept.                       c/o National RegisteredAgents, Inc.
                                                      3020'01    nch Parkway Ste 180              1209 Orange Street
                                                      Seal Bea    CA    40-2799                   Wilmington,            2



                                                                                                  Capital One
                                                                                                 „oh),'Corpora
                                                                  k ES 66213, 2621                25ILitt1e'a11.s Drive
                                                                                                  Wilmington, Da 1480846/4



                                                      PdP4'         the TX04                        CI Lender Services, Inn
                                                   .- Inter         us Servi                       c/o Cogency Global In
                                                       0                                           900 Old Roswell Lakes Parkway
                                                                     6                             Suite 310



                                                                                                   Glenn l4ichan1 Reagerty
                                                       0200 Jones ranch Driv                       2290 WIllow Wisp Way
                                                                                                   Cumming, GA 30040-7183




 $otgage Electronic Registration                       Mortgage ElectronicRegistration            ,JResidential Credit Opportunities Trus
'Systets Ind                                           Systems Inc                                4o Wilmington Savings FundjSociety,
  /0 The Corporation Trust Center                      cio The Cdrpot     Trust Comp              100 Delaware Avenue.]
 1209 Prange St                                        1209 Orange St                               11th Flea
   lmingtOn, DE 19801-1120                             Wilmington., DE                            . Wilmington, DR 19801-1490


    idential tredit:Oppettquiti  tUst V-E              Nan Lublia LLC
      i3mingto1aVings Fund Society, FS0                cid Peter Lublin
     Delaware Avenue                                   3115 Avalon Ridge Place
  0 nog                                                Peachtree Comte, GA 30
Wilmington, DE.:1986     0


                                                       :United States Attetne                                   ey
                                                       Northern District of Georgia                Nancy J. Whaley, Standing CA 13. Trustee:
                                                        75 Ted Turner Drive SW,          00        303 Peachtree Canter Avenue
                                                        Atlanta q4 3030343309                             20, Suntrust Garden P
                                                                                                   Atlanta, GA 303034216


 Wilmington. Savings iind Society1 FSB'
 cio Cohttollera Office
 500 Delasite I-vPsUld
 Wilieingtek DE 198014440




                             w`     cipleate may be/have been bypassed for noticedue to an und   (u) or d



                                                        (u)Unablm to Identity (Forsyth              (u)tlnable toldenti      (USA?)
Case 20-21593-jrs   Doc 26   Filed 12/16/20 Entered 12/16/20 12:27:42       Desc Main
                             Document      Page 4 of 4
                                                           End of Label Matrix
                                                           Mailable recipients
                                                           Eypassed LeipientS
                                                           Total
